DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The written description fails to provide antecedent basis for what is regarded as the first, second, third and fourth fastener portions of claims 16 and 17, as well as the first, second, third and fourth fastener portions of claims 19 and 20, bearing in mind that applicant’s Remarks of November 5, 2020 set forth that claim 6 is directed to the embodiment of Figs. 3 and 3A, and claims 19 and 20 depend from claim 6.
The written description also fails to provide antecedent basis for what is regarded as “aligned” in claim 9, line 2, claim 18, line 1 and claim 21, line 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



               In view of the above objections to the specification and the rejections under 35 USC 112, second paragraph, the respective claims are rejected as best understood, on prior art, as follows.
               It is noted that claims 1-4, 6-9 and 13-20 are regarded as positively claiming the luggage, including the first and second case bodies.  Claims 10-12 and 21 are not regarded as positively claiming luggage.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-15, 18 and 21 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ling et al 2005/0109072.
Re claim 1, Ling et al teaches a luggage (paragraph [0015], line 3) comprising a first case body and a second case body, the two case bodies being connected to one another by the teeth of the zipper, which teeth and opened and closed relative to one another by the slider two sliders 10a, 10b, a first lock body 11, 12 having a first fastener defined by the set of zipper teeth of the zipper which are connected fixedly to the first case body, and a first locking mechanism 141, 143, 15 at the left side of figs. 3A-3C, the first locking mechanism is connected detachably to the first fastener set of zipper teeth, since the 
Re claim 2, the first locking mechanism is a combination lock including numeric marks 1412 to be dialed.
Re claim 3, the second locking mechanism is a combination lock including numeric marks 1412 to be dialed.
Re claim 4, the portion 15 of the first locking mechanism is rotatably connected to the second locking mechanism, since it rotates to engage the opposed hook 132 of the second locking mechanism.
Re claim 6, Ling et al teaches a luggage (paragraph [0015], line 3) comprising a first case body and a second case body, the two case bodies being connected to one another by the teeth of the zipper, which teeth and opened and closed relative to one another by the slider two sliders 10a, 10b, a first lock body 11, 12 having a first fastener defined by the set of zipper teeth of the zipper which are connected fixedly to the first case body, and a first locking mechanism 141, 143, 15 at the left side of figs. 3A-3C, the first locking mechanism is connected movably to the first fastener set of zipper teeth, since the corresponding zipper 10 can slide to engage some of the teeth and then disengage from some of the zipper teeth of the first fastener, a second lock body 11, 12 having a second fastener defined by the set of zipper teeth of the zipper which are connected fixedly to the second case body, and a second locking mechanism 141, 143, 15 at the right side of figs. 3A-3C, the second locking mechanism is connected movably to the second fastener set of zipper teeth, since the corresponding zipper 10 can slide to 
Re claim 7, the first locking mechanism is a combination lock including numeric marks 1412 to be dialed.
Re claim 8, the second locking mechanism is a combination lock including numeric marks 1412 to be dialed.
Re claim 9, the first locking mechanism hook 15 is aligned with the opposite second locking mechanism as seen in fig. 3B.
Re claim 10, Ling et al teaches a luggage (paragraph [0015], line 3) comprising a first case body and a second case body, the two case bodies being connected to one another by the teeth of the zipper, which teeth and opened and closed relative to one another by the slider two sliders 10a, 10b, a first lock body 11, 12 having a first fastener defined by the set of zipper teeth of the zipper which are connected fixedly to the first case body, and a first locking mechanism 141, 143, 15 at the left side of figs. 3A-3C, the first locking mechanism is connected detachably to the first fastener set of zipper teeth, since the corresponding zipper 10 can slide to engage some of the teeth and then disengage from some of the zipper teeth of the first fastener, a second lock body 11, 12 having a second fastener defined by the set of zipper teeth of the zipper which are connected fixedly to the second case body, and a second locking mechanism 141, 143, 15 at the right side of figs. 3A-3C, the second locking mechanism is connected detachably to the second fastener set of zipper teeth, since the corresponding zipper 10 can slide to engage some of the teeth and then disengage from some of the zipper teeth of the second fastener, wherein the first lock body is configured to lock the first case body and the second lock body is configured to lock the second case body.  With respect to the limitations of claim 10, lines 4 and 6, the first and second lock bodies are configured to be connected fixedly to the first and second case bodies, 
Re claim 11, the first locking mechanism is a combination lock including numeric marks 1412 to be dialed.
Re claim 12, the second locking mechanism is a combination lock including numeric marks 1412 to be dialed.
Re claim 13, the limitations are indefinite, as set forth in the rejections under 35 USC 112, second paragraph.
Re claim 14, the limitations are indefinite, as set forth in the rejections under 35 USC 112, second paragraph.
Re claim 15, the limitations are indefinite, as set forth in the rejections under 35 USC 112, second paragraph.
Re claim 18, the first fastener set of zipper teeth is aligned with the second fastener set of zipper teeth, since they are adjacent to one another and coupled to one another.
Re claim 21, the first locking mechanism hook 15 is aligned with the second locking mechanism in fig. 3B when the first lock body locks the first case body.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 19 and 20 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al 2005/0109072 in view of Tsao 8,448,304.


Re claim 17, Tsao teaches that zipper teeth fastener portions are well known to include a bottom surface having the slit 2 to be fixedly connected to a first case body, and a dimple 8 defining a top surface having a second fastener portion 3 fixedly connected to the top surface.
It would have been obvious to modify the zipper teeth fasteners of Ling et al to include a bottom surface having the slit 2 to be fixedly connected to a first case body, and a dimple 8 defining a top surface having a second fastener portion 3 fixedly connected to the top surface for cooperation with the sliders 10, 10a of Ling et al, to lock the case bodies of Ling et al when the sliders are pulled to their closed and locked positions.
Re claim 19, Tsao teaches that zipper teeth fastener portions are well known to include a bottom surface having the slit 2 to be fixedly connected to a first case body, and a dimple 8 defining a top surface having a second fastener portion 3 fixedly connected to the top surface.
Re claim 20, Tsao teaches that zipper teeth fastener portions are well known to include a bottom surface having the slit 2 to be fixedly connected to a first case body, and a dimple 8 defining a top surface having a second fastener portion 3 fixedly connected to the top surface.
It would have been obvious to modify the zipper teeth fasteners of Ling et al to include a bottom surface having the slit 2 to be fixedly connected to a first case body, and a dimple 8 defining a top surface having a second fastener portion 3 fixedly connected to the top surface for cooperation with the sliders 10, 10a of Ling et al, to lock the case bodies of Ling et al when the sliders are pulled to their closed and locked positions.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056.  The examiner can normally be reached on Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 14, 2021